Citation Nr: 1643637	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for a back disability with right lumbosacral radiculopathy, prior to May 14, 1984, and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the record reveals a pending appeal other than the certified service connection claim for a psychiatric disorder.  In March 1979, the Veteran submitted a claim of service connection for a back condition.  In a July 1979 rating decision, the RO granted service connection for "low back pain" and assigned an initial rating of 10 percent effective February 6, 1979.  In August 1979, the Veteran filed a timely notice of disagreement (NOD) with the initial 10 percent rating and a statement of the case (SOC) was issued in November 1979.

Similar to the present provisions, at that time, a timely filed substantive appeal completed an appeal of a claim.  See 38 C.F.R. § 19.112 (1979).  After the SOC, the Veteran submitted a statement in December 1979 noting use of a cane for ambulation and inability to work due to her back disability, as well as associated lower extremity involvement and physical therapy three times per week.  She also requested consideration for a higher percentage and that she was not able to work.  Although this statement was not on a VA Form 1-9, a substantive appeal could be submitted on an equivalent correspondence form.  See 38 C.F.R. § 19.116 (1979).  Additionally, allegations were to be construed in a liberal manner in determining their adequacy.  Id.  Here, the Board finds that the December 1979 statement is reasonably construed as a substantive appeal.  The Board notes that neither the readjudication of the claim in a July 1980 rating decision, nor the RO's lack of certification of the issue, deprives the Board of jurisdiction over this issue.  See Evans v. Shinseki, 25 Vet. App. 7, 12 (2011).  

The Board notes that the Veteran also perfected an appeal in February 1985 to a subsequent rating decision.  However, because the Board has found that there is an earlier pending appeal, this later appeal will not be additionally addressed.

In addition, the Veteran is presumed to be seeking the maximum rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  Although a May 1985 RO hearing transcript reflects that the Veteran was informed that if the benefit sought was not granted in full, the matter would be forwarded to the Board, the 20 percent rating granted, effective May, 1, 1984, in an August 1985 rating decision does not represent a full grant of the benefit sought.  However, the case was not forwarded to the Board.  Thus, the issue is characterized as reflected on the title page to comport with the procedural posture of the claim.  

Moreover, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In view of the evidence on file, the record raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity, is listed as a separate issue on the title page.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016 with respect to entitlement to service connection for a psychiatric disorder.  The record was held open for 30 days for the submission of additional evidence.  No additional evidence was received

Another August 1979 statement reasonably raises unadjudicated service connection issues.  They are service connection for: a respiratory disability, headaches, an arm disability, an eye disability, and a gynecological disorder involving the uterus.  The issues are REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  She maintains that she experienced an in-service stressors due to sexual trauma in 1978, involving a superior officer and or/coworker.  See September 2008 submission.  

The Board notes that service treatment records reference a sexually transmitted disease in October 1978, and a November 1978 record reflects Neisseria Gonorrhea by culture.  In addition, service personnel records reflect an Article 15 was issued in July 1978 for wrongfully visiting a member of the opposite sex assigned to a dormitory room prior to permitted visiting hours.  Thereafter, the Veteran was administratively separated.  

In addition, and although the RO determined that there was a lack of confirmed stressors, the Board notes that 38 C.F.R. § 3.304 (f)(5) provides that if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than a veteran's service records may corroborate a stressor incident, including statements from family members, roommates, fellow service members, or clergy, or evidence of behavior changes such as episodes of panic attacks without an identifiable cause.  As noted, pertinent statements in that regard are of record. 

The Board notes that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

The Veteran has not been provided with a VA examination relating to her claim of service connection for a psychiatric disorder.  In addition to the relevant findings reflected in the service records noted above, VA treatment records in February 2008 and April 2008 show diagnoses of PTSD and depression, noting a history of military sexual trauma (MST).  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of any psychiatric disorder, to include PTSD, and to obtain an opinion as to the whether the evidence of record indicates that the alleged MST occurred.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, on appeal is the issue of a higher rating for service-connected back disability with right lumbosacral radiculopathy.  As noted in the introduction, the increased rating claim for the service-connected back disability has been pending since 1979.  

In a December 1979 submission, the Veteran noted use of cane for ambulation and inability to work due to her back disability, as well as associated lower extremity involvement.  In addition, the Veteran's September 2008 submission notes increased back symptoms, and VA treatment records in August 2010 and September 2010 note that the Veteran may be in a position to consider a part-time job indicate additional symptoms, to include back spasms at bed time.  In view of the evidence of increased symptoms and the procedural posture of the claim, the Veteran is to be afforded a VA examination with respect to the nature and severity of the back disability with right lumbosacral radiculopathy, including a retrospective medical opinion addressing the severity of the Veteran's back disability since 1979.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Additionally, a new notice letter should be sent to the Veteran regarding this back rating claim as it was pending prior to the current duty to notify and assist provisions were in effect.  

Furthermore, as the rating criteria were amended during the course of the Veteran's pending back rating appeal, including in August 26, 2002, September 23, 2002, and September 26, 2003, the prior versions (Diagnostic Codes 5285-5295) should also be considered in the readjudication of the appeal.  See, e.g., Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  

The claim for a TDIU is intertwined with the increased rating claim.  Thus, it will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

In addition, VA treatment records note that the Veteran was in receipt of "Chapter 115" benefits in May 2012, and a May 2013 VA treatment record indicates favorable resolution of the Veteran's "disability retirement" claim associated with her previous job.  On remand, relevant records in that respect should be obtained.  

Lastly, records in August 1980 reflect that the Veteran applied for VA Vocational Rehabilitation, and was scheduled for an evaluation in July 1983.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since December 2012, to include from the VA Boston Healthcare System.  

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file. 

3.  Attempt to obtain records associated with "Chapter 115" benefits, as well as records associated with the Veteran's disability retirement associated with her previous job, as referenced in a May 2013 VA treatment record.  

4.  Send a standard notice letter with respect to the rating claim for the service-connected back disability.  

5.  Schedule the Veteran for a VA psychiatric examination by a VA psychologist or psychiatrist.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify the Veteran's current psychiatric disorder or disorders.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed MST occurred; and whether it is at least as likely as not that the Veteran has a current psychiatric disorder that is related to the claimed MST; or, that otherwise had its onset in service or is etiologically related to her active service.

A rationale for all opinions expressed should be provided.  

6.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  

All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected back disability with right lumbosacral radiculopathy must be described in detail, since 1979, to the extent possible.  

For range of motion, the joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must further comment as to the nature and severity of associated neurologic abnormalities, to include with respect to the service-connected lumbar radiculopathy of the right lower extremity.  

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment, and comment on the effect of the Veteran's service-connected back disability on her ability to secure or follow substantially gainful employment consistent with her education and occupational experience. 

A rationale for all opinions expressed should be provided.  

7.  Finally, readjudicate the appeal, including the pending back rating claim and TDIU claim, and with proper consideration of the previous rating criteria for the spine, as well as the revised criteria.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

